Citation Nr: 1132354	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an increased rating for cervical strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for thoracic strain, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for left atypical musculoskeletal chest pain, currently evaluated as 10 percent disabling. 

4.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1993 to January 1998.
 
The issues of entitlement to increased ratings for cervical and thoracic strains come  before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2005, a statement of the case was issued in April 2006, and a substantive appeal was received in May 2006.  

The issues of entitlement an increased rating for left atypical musculoskeletal chest pain, entitlement to TDIU and entitlement to service connection for PTSD come before Board on appeal from a January 2008 rating decision by the RO.  A notice of disagreement was received in February 2008, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.  

A Board hearing at the local RO was held before the undersigned in February 2011.  A copy of the hearing transcript as well as a March 2011 correction submitted by the Veteran has been associated with the claims file.  At the hearing, the Veteran revoked his previous power of attorney and stated that he wished to represent himself with respect to this appeal. 

With respect to the issue of entitlement to service connection for PTSD, the Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the instant case, a June 2010 rating decision granted service connection for schizophrenia, paranoid type, which, based on the evidence of record, is the Veteran's primary psychiatric diagnosis.  Accordingly, the issue on appeal has been limited to entitlement to service connection for PTSD.

The Board observes that a June 2010 addendum to a November 2009 VA examination was associated with the claims file after the June 2010 statement of the case and, thus, has not been considered by the RO.  However, as the addendum only discussed the etiology of the Veteran's schizophrenia and did not address the Veteran's in-service stressors or indicate a finding of PTSD, the Board finds that this evidence is not pertinent to the claim of PTSD and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   
 
The issues of entitlement to increased ratings for cervical strain, thoracic strain and left atypical musculoskeletal chest pain as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  The Veteran has not been diagnosed with PTSD based on a corroborated in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in November 2006, April 2007 and March 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in November 2006 and April 2007, which was prior to the January 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the March 2008 notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the June 2010 statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, numerous statements and hearing testimony from the Veteran, an October 2009 letter from the Department of the Navy and a VA examination report.  The RO has requested all private treatment records identified by the Veteran.  Usually in PTSD claims, it is customary to obtain the Veteran's service personnel records.  However, in the instant case, given the nature of the claimed stressor and lack of PTSD diagnosis, the Board finds that these records are not relevant.  Importantly, the Veteran has asserted that a device was secretly implanted into his tooth during dental treatment while in service.  It is highly unlikely that his service personnel records would contain documentation of this incident.  Moreover, the service treatment records clearly document all dental treatment.  Accordingly, the Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue of entitlement to service connection for PTSD.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to service connection for PTSD. 

Analysis

The present appeal involves the claim of entitlement to service connection for PTSD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule refers to whether a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and further whether a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran asserts that he has PTSD due to an alleged incident in service during  which a device was implanted in his tooth in the course of dental treatment to track him and broadcast his thoughts.  While service treatment records showed that the Veteran received routine dental treatment, they are silent with respect to any unusual implantations.  

Post service treatment records showed that at an April 2006 private consultation, the Veteran indicated that a chip was implanted in his head and that he was constantly being followed.  The assessment was generalized anxiety disorder and the report indicated that follow up action was needed to rule out PTSD and schizophrenia.  SSA records showed that the Veteran was considered disabled as of June 2007 due to schizophrenia, paranoid and other functional psychotic disorders.  A September 2007 private psychological evaluation done for SSA purposes showed that the Veteran again reported that he believed a device was implanted in his body in 1993 that caused his mind to do things it would not normally do.  The examiner found that the Veteran seemed to have delusions.  The Veteran's thought trends were persecutory and schizophrenic.  His insight and judgment were considered poor.  The diagnosis was schizophrenia, paranoid type.  

VA treatment records also showed that the Veteran felt that a device was implanted in him to allow people to spy on him.  In an initial October 2008 psychiatry intake evaluation, the examiner noted that there was no evidence to substantiate this claim.  A provisional diagnosis of delusional disorder, rule out formal thought disorder was given.  Another December 2009 record indicated that the Veteran probably had paranoid schizophrenia with a prominent fixed bizarre delusion of thought broadcasting via an implanted device placed in his body without knowledge or consent during a root canal while in service.  The provisional diagnosis was probable paranoid schizophrenia.  

Importantly, an October 2009 letter from the Department of Navy to a member of the United States House of Representatives unequivocally stated that it was not accepted practice in Navy Medicine or Dentistry to implant devices into patients without informed consent.  There was no historical basis of implanting devices of the kind to which the Veteran alluded.  The letter continued that it was not likely that the Veteran participated in any experimentation that would have placed a dental implant capable of intercepting the communication or thinking pattern of a human being.  The letter concluded that the Veteran would need to provide medical and dental records for the period specified for a thorough review.  
 
The Veteran was afforded a VA psychiatric examination in November 2009.  The claims file was reviewed, to include the Veteran's service treatment records documenting his dental treatment.  The examiner observed that the Veteran's delusions were consistent with previous reports.  He continued to believe that the Navy implanted something in him in 1993 that intercepted his thoughts and transmitted them to everyone.  The examiner found that the Veteran had bizarre and paranoid delusions and tactile hallucinations.  He met the criteria for schizophrenia, paranoid type.  In a subsequent addendum, the examiner also opined that the Veteran's schizophrenia manifested in service.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review  

Initially, the Board observes that the evidence of record does not show that the Veteran engaged in combat with the enemy, nor is his claimed stressor related to a fear of hostile military or terrorist activity.  Rather, it is related to actions he attributes to the U.S. Navy.  Accordingly, his alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996). 

In the instant case, the Board finds that the Veteran's in-service stressor has not been corroborated.  There is nothing in the Veteran's service treatment records to show the implantation of device.  Further, medical professionals have consistently found that the Veteran is delusional with respect to the implantation of any sort of device.  Moreover, the Department of Navy also has indicated that it is not their practice to implant such devices in patients without knowledge or consent during the course of medical or dental treatment.  Therefore, the only evidence of the Veteran's claimed in-service stressor is contained in his uncorroborated statements, which cannot be deemed credible when reviewed in context with the significant clinical records mentioned above.  Thus, there is no probative evidence that the claimed in-service stressor actually occurred.  Consequently, absent probative supporting evidence, an essential element for a grant of service connection for PTSD is not established.  

Further, significantly, after reviewing the evidence of record, the Board must also conclude that the Veteran does not currently carry a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The Board recognizes that an April 2006 private assessment gave a diagnosis of rule out PTSD.  However, this does not meet the criteria of a diagnosis under DSM-IV.  Rather the examiner indicated that future assessments would be necessary to determine the appropriate diagnosis for the Veteran's mental disability.  Follow up psychiatric assessments showed no such diagnosis.  Moreover, after examining the Veteran, the November 2009 VA examiner was unable to render a diagnosis of PTSD.  Rather, the Veterans' symptoms were attributed to a different psychiatric diagnosis, namely schizophrenia.  In sum, there is no medical evidence of record showing a diagnosis of PTSD.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have diagnosed the Veteran's psychiatric symptoms as paranoid schizophrenia.  Again, as discussed above, service connection has already been established for this disability.  Importantly, the Veteran is not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnose a certain psychiatric disability and the Veteran has not shown that he has such experience.  Thus, the Board finds that the preponderance of the evidence of record is against a finding that there is the required medical diagnosis of current PTSD.  

In conclusion, based on the analysis above, since there is no corroborated in-service stress or properly established diagnosis of PTSD, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is not warranted.  To that extent, the appeal is denied.  


REMAND

The present appeal also includes the issues of entitlement to increased ratings for cervical strain, thoracic strain and left atypical musculoskeletal chest pain.  The Veteran was afforded a VA examination in April 2008.  However, at the February 2011 Board hearing, the Veteran indicated that his disabilities were more severe than documented at the examination.  Moreover, at the hearing, the Veteran also testified that he experienced radiating pain and a pinched nerve feeling due to his service-connected disabilities.  Treatment records also document complaints of pain radiating in the upper and lower extremities.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of these disabilities.  

Further, as the issue of entitlement to TDIU is inextricably intertwined with the  increased rating issues, this issue must also be returned to the RO for further consideration.  

Moreover, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, as in the instant case, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extra- schedular consideration.  38 C.F.R. § 4.16(b). 

In the instant case there is evidence to suggest that the effect of the Veteran's service-connected psychiatric disability warrants referral for extra-schedular consideration.  Significantly, the November 2009 VA examiner stated that the Veteran's delusions and disorganized thinking affected his ability to hold a job.  It was also noted that his paranoid thinking did not allow him to make consistently sound decisions.  Further, the December 2009 VA treatment record also provided that his vocational functioning was impaired by his delusion.  Therefore, the Board finds that if the percentage standards are still not met after reevaluating the Veteran's service-connected disabilities, the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular consideration have been met.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of his service-connected cervical strain, thoracic strain and left atypical musculoskeletal chest pain.  The claims folder must be made available for review in association with the examination.  Any and all indicated evaluations, studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail.  

The examiner is requested to specify whether the Veteran's degenerative disc disease has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  The examiner is also requested to offer an opinion as to whether the Veteran has radiculopathy of the upper and/or lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  He should also address any other associated neurological abnormalities.  

In accordance with the guidance from the Court in DeLuca v. Brown, 8 Vet.App. 202 (1995), the examination report should address any weakened movement of the cervical and thoracic spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up that fact should be so stated along with a rationale for this finding.  

The examiner should also discuss the effects the Veteran's service-connected disabilities and any other associated neurological abnormalities have on his daily activities as well as his ability to obtain and retain substantially gainful employment.  

Supporting reasons for all opinions should be provided as well as a discussion of the facts and medical principles involved.  However, if the requested opinions cannot be provided without resorting to speculation, the examiner should so state and provide a clear reason as to why an opinion cannot be provided without resort to speculation.  

2.  The claims file should also be returned to the same examiner who conducted the November 2009 psychiatric examination and an opinion should be requested as to whether the Veteran's service-connected schizophrenia affects his ability to obtain and retain substantially gainful employment.  If the same examiner is not available, the Veteran should be afforded another VA psychiatric examination to assess the severity of his service-connected schizophrenia and its impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should offer an opinion on the effect of the Veteran's service-connected schizophrenia on his ability to obtain and retain substantially gainful employment. 

Detailed reasons for all opinions expressed should be provided.  

3.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

4.  Thereafter, if after reevaluating the Veteran's service-connected disabilities, the schedular criteria for TDIU are still not met, the RO should submit the Veteran's claim for a total disability rating based on individual unemployability to the Director, Compensation and Pension Service for extraschedular consideration.

5.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BETHANY L. BUCK 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


